Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of the Invention
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  A title similar to “Bearing Cartridge Motor” is requested. 

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  With respect to claim 5, the article “a” is used before the word inward.  With respect to claim 8, the preamble states the dependency of claim 8 as “to any one of claim 1.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al (US 20150333592 A1), hereinafter “Yin”.
With respect to claim 1, Yin discloses a shaft (Fig. 3, shaft 1); a cartridge (Fig. 3, bearing assembly 2) including a plurality of bearings (Fig. 3, first bearing 22 and a second bearing 23) supporting the shaft, and a sleeve (Fig. 3, Sleeve 21) surrounding the bearings; and a housing (Fig. 3, housing 41) including a bottom (Fig. 3, seat 5) portion receiving an impact from outside and an attaching portion provided in the bottom portion (Fig. 2, connecting seat 32), wherein the bottom portion of the housing extends in a direction intersecting with respect to a longitudinal direction of the shaft, and the cartridge is removably attached to the attaching portion (Fig. 3, bearing assembly 2 is attached via screws S).
With respect to claim 2, Yin discloses the cartridge is removably attached to the attaching portion together with the shaft (Fig. 3, shaft is attached via thick section 13 to bearing assembly and removable).
With respect to claim 4, Yin teaches the shaft is formed in a hollow shape (Figs. 2-8 shaft 1 is shown to be hollow).
With respect to claim 6, Yin discloses the attaching portion includes a cylindrical portion accommodating the cartridge (Fig. 2, connecting seat 32 has a cylindrical portion where bearing assembly 2 seats).
With respect to claim 8, Yin discloses an elastic member is interposed in at least part of a space between the cartridge and the housing (claim 14 “a buffer member is arranged between the connecting portion and the second bearing, with the buffer member abutting against the connecting portion and second bearing by two opposite sides respectively.”).
With respect to claim 9, Yin teaches the elastic member is interposed between a part of the cartridge and a part of the housing (Fig. 5, buffer member 24 sits between the bearing assembly and the housing), the cartridge and the housing facing each other, in the longitudinal direction of the shaft.

With respect to claim 12, Yin discloses [the motor] comprising: a stator (Fig. 3, stator 3) surrounded by the rotor, wherein the rotor includes a disc portion removably fixed to the shaft (Fig. 2, connecting portion 412).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Horii et al (US 20190128280 A1), hereinafter “Horii” in view of Density of Metals document (NPL).
With respect to claim 3, Yin teaches the abovementioned limitations but does not teach “a specific gravity of a member forming the shaft is smaller than a specific gravity of a member forming the bearing.”
Horii does teach a specific gravity of a member forming the shaft (paragraph 29 “shaft 33, for example, a metal such as stainless steel may be used”) is smaller than a specific gravity of a member forming the bearing (As the material of the bearing holding portion 35, for example, a metal such as stainless steel, brass or the like may be used. Noting that the density of stainless steel is 7.8 g/cm^3 and that of brass is 8.55 g/cm^3, see Density of Metals attached NPL).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the motor of Yin with the lower specific gravity shaft than the . 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Horng et al (TW I231085 B), hereinafter “Horng”.
With respect to claim 5, Yin teaches the above mentioned limitations but does not teach “one end portion on the bottom portion side of both end portions of the shaft is positioned on a inward side of the housing than the bottom portion.”
Horng does teach one end portion (Fig. 5, base 120 of the shaft sleeve) on the bottom portion (Fig. 6, housing base 10) side of both end portions of the shaft is positioned on a inward side of the housing than the bottom portion (Fig. 6, shaft is positioned on an inward side do the housing bottom).
With respect to claim 7, Yin teaches the above mentioned limitations but does not teach “the cylindrical portion includes one end portion on the bottom portion side and another end portion on an opposite side of the bottom portion in the longitudinal direction of the shaft, the attaching portion includes a fixing member provided at the other end portion of the cylindrical portion, and the cartridge is fixed and sandwiched between the fixing member and the bottom portion.”
Horng does teach the cylindrical portion includes one end portion (s Fig. 5, base 120 of the shaft sleeve) on the bottom portion side (Fig. 6, shaft is positioned on an inward side do the housing bottom) and another end portion on an opposite side of the bottom portion (Fig. 6, end near fishing neighbor 113) in the longitudinal direction of the shaft, the attaching portion includes a fixing member provided at the other end portion of the cylindrical portion (Fig. 6, fishing neighbor 113), and the cartridge is fixed and sandwiched between the fixing member and the bottom portion (Fig. 6, shaft tube 11 is between the fishing neighbor 113 and housing base 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the motor of Yin with the end of the shaft mounted to the base of the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Yin et al (US 20150176588), hereinafter Yin2.
With respect to claim 10, Yin discloses an elastic member is interposed between the cartridge and the fixing member, in the longitudinal direction of the shaft (Fig. 5, buffer member 24 sit between the bearing assembly and rotor housing).
Yin does not disclose “the elastic member is interposed between the cartridge and the bottom portion.”
Yin2 (US 20150176588 A1) does disclose the elastic member is interposed between the cartridge and the bottom portion (Fig. 4, limiting member 24 sit between bearing module 2 and base).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the motor of Yin with the elastic member of Yin2 to help stabilize the shaft and bearing assembly by keeping the bearing assembly under compressive force. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819. The examiner can normally be reached Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832